             Case 2:20-cr-00148-JLR Document 45-1 Filed 01/06/21 Page 1 of 1




 1
 2
 3
 4
 5
                           UNITED STATES DISTRICT COURT FOR THE
 6                           WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE
 8    UNITED STATES OF AMERICA,                        NO. CR20-148 JLR
 9
                            Plaintiff,
10                                                     ACCEPTANCE OF PLEA OF
11                    v.                               GUILTY, ADJUDICATION OF
                                                       GUILT AND NOTICE OF
12    KELLY THOMAS JACKSON,                            SENTENCING
13
                            Defendant.
14
15         This Court, having considered the Report and Recommendation of the United States
16 Magistrate Judge, to which there has been no timely objection, and subject to consideration
17 of the Plea Agreement pursuant to Fed. R. Crim. P. 11(c), hereby accepts the pleas of guilty
18 of the Defendant to Counts 1 and 3 contained in the Indictment, and the Defendant is
19 adjudged guilty of such offenses. All parties shall appear before this Court for sentencing as
20 directed.
21         IT IS SO ORDERED this ____ day of _____________________, 2021.
22
23                                            ________________________
                                              JAMES L. ROBART
24
                                              United States District Judge
25
26
27
28
     ACCEPTANCE OF PLEA OF GUILTY - 1                                       UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
